Citation Nr: 1009766	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-18 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals, 
cerebrovascular accident (CVA), with right-sided hemiparesis, 
right upper and lower extremity, including as secondary to 
service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1971.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied entitlement to the benefits 
sought.

In December 2009, the Veteran and his spouse testified during 
a videoconference hearing before the undersigned Acting 
Veterans Law Judge of the Board, a transcript of which is of 
record.  During the hearing, the Veteran provided additional 
evidence consisting of correspondence from several VA and 
private treatment providers, along with a waiver of RO 
initial consideration.  38 C.F.R. §§ 20.800, 20.1304(c) 
(2009).

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

As a further preliminary matter, during the December 2009 
hearing, the Veteran's representative raised the issue of 
entitlement to service connection for renal insufficiency, 
secondary to service-connected diabetes mellitus, type II.  
This additional claim, however, has not been developed and 
adjudicated by the RO.  Accordingly, the matter is referred 
to the RO for appropriate development and consideration.




FINDING OF FACT

The residuals of a CVA are proximately due to or the result 
of service-connected diabetes mellitus, type II. 


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria are 
met to establish service connection for residuals, CVA, with 
right-sided hemiparesis, right upper and lower extremity, as 
secondary to service-connected diabetes mellitus, type II.  
38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009), prescribes several requirements as to 
VA's duties to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal with regard to the matter decided herein.  Thus, 
any defect, if one exists, with respect to either the duty to 
notify or the duty to assist must be considered harmless and 
will not be discussed.

Background and Analysis

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection is also available 
for a disease diagnosed after discharge, where all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). 

The elements of a valid claim for direct service connection 
are as follows:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, a 
claimant is entitled to service connection on a secondary 
basis when it is shown that a service-connected disability 
has chronically aggravated a nonservice-connected disability.  
See Allen v. Brown, 7 Vet. App. 439 (1995).  Under the 
current version of 38 C.F.R. § 3.310(b), the regulation 
provides that any increase in severity of a nonservice-
connected disease or injury proximately due to or the result 
of a service-connected disease or injury, and not due to the 
natural progress of the disease, will be service connected.  
In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to the baseline level of severity of the nonservice-connected 
disease or injury (prior to the onset of aggravation by 
service-connected condition), in comparison to the current 
level of severity of the nonservice-connected disease or 
injury.  These evaluations of baseline and current levels of 
severity are to be based upon application of the 
corresponding criteria under the VA rating schedule for 
evaluating that particular nonservice-connected disorder.  
See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at 
38 C.F.R. § 3.310(b).

Records of private hospitalization show that the Veteran had 
a seizure disorder as of November 2002.  He had a meningioma 
(brain tumor) removed in December 2002.  Approximately one 
week later, he was evaluated for complaints of speech 
difficulty, mild confusion, and right-sided facial and arm 
paralysis and numbness.  An MRI of the brain revealed small 
areas of acute ischemia.  These symptoms periodically 
returned over the ensuing year.  A December 2002 private 
treatment record reflects that it was felt that the Veteran 
had had a transient ischemic attack.

In an October 2003 statement, B. S. S., D.O., a private 
neurologist, identified neurological complications due to 
diabetes mellitus.  This physician stated: "Certainly the 
patient's diabetes plays a role in premature atherosclerosis 
and increased risk for his stroke."

In a May 2004 letter, Dr. B. S. S. stated that the Veteran 
suffered with cerebrovascular disease resulting in expressive 
aphasia and right-sided weakness.  He added that the Veteran 
also had diabetes, which could contribute to and precipitate 
cerebrovascular infarction.

In a September 2004 letter, M. S., M.D., F.A.C.S. noted that 
the Veteran had a brain tumor that was complicated by a flap 
infection, as well as stroke and seizures.  The Veteran had 
an underlying substrate which included diabetes.  This 
physician stated that he suspected the Veteran's underlying 
medical problems including diabetes did lower his threshold 
to both infection and development of cerebrovascular disease, 
and was probably a significant factor in his present 
disability. 

A January 2005 VA outpatient neurology consult reflects the 
treating physician's opinion that the Veteran's diabetes 
"certainly played a major role in the etiology of the 
stroke." 

The Veteran underwent a September 2005 VA brain and spinal 
cord examination.  Following a medical history review, and 
physical examination, the diagnosis was of "right cerebral 
vascular [accident]" two and a half years previously, 
postoperative in 2002 for a stroke precipitated by 
meningioma, now with intellectual dullness, slow gait, severe 
facial and right upper extremity weakness and feeble to 
absent extremity reflexes, with severe sensory loss in the 
extremities. 

In a June 2006 follow-up letter, Dr. B. S. S. reported that 
the Veteran in December 2002 had a meningioma resected and 
shortly thereafter developed a left hemispheric 
cerebrovascular infarction with resultant expressive aphasia 
and right hemiparesis.  According to this physician, the 
direct and temporal associated stroke postoperatively at 
first made it reasonable to conclude this was a complication 
from surgery.  However, given MRI findings, the Veteran had 
already developed small vessel cerebrovascular disease prior 
to the surgery.  He also had significant risk factors 
including hypertension and diabetes mellitus making it more 
likely that he would have a cerebrovascular infarction and 
making intracranial surgery more risky than if he did not 
have cerebrovascular disease. 

In a June 2006 follow-up letter, Dr. M. S. emphasized that 
there is a high association between the conditions of 
diabetes and hypertension and cerebrovascular disease, 
particularly ischemic stroke.  This association is far higher 
than any that may exist between meningioma and ischemic 
stroke.  The time course of onset of symptoms being several 
weeks after complete surgical removal of meningioma seemed to 
invoke additional factors.  This physician opined that the 
Veteran's underlying condition of diabetes mellitus, as well 
as hypertension, were major contributing factors to the 
Veteran's stroke. 

In a July 2006 letter, Dr. G. M. L. stated that the Veteran 
has suffered from hypertension and diabetes mellitus since 
1997, and regardless of having undergone a meningioma 
resection, these were extremely relevant disease states 
contributing to a CVA.

A September 2006 VA diabetes mellitus examination report 
reflects a diagnosis of hypertensive cardiovascular disease 
with stroke, not caused by diabetes mellitus.

In a May 2008 VA brain and spinal cord examination report, 
which was performed by the same physician who conducted the 
September 2005 VA examination, the diagnosis was of severe 
right hemiparesis since early 2000, secondary to 
cerebrovascular ischemia plus a meningioma.  As to whether 
the Veteran's stroke was related to service-connected 
diabetes, the VA examiner indicated he was unable to resolve 
this issue without resort to pure speculation. 
 
During the December 2009 Board hearing, the Veteran indicated 
that he was diagnosed with diabetes in 1993, which currently 
was being treated by both private and VA physicians.  His 
representative asserted that several private physicians and a 
VA physician had opined that the Veteran's diabetes 
contributed to his CVA. 

In view of the foregoing, and resolving all doubt in the 
Veteran's favor, the Board concludes that service connection 
for residuals of a CVA is warranted.  

There is sufficient competent medical evidence associating 
the claimed disability with the Veteran's service-connected 
diabetes mellitus.  Several medical opinions have been 
obtained from both VA and private treatment providers with 
regard to the etiology of the Veteran's CVA; the majority of 
these findings are favorable to the Veteran's claim.  Namely, 
an October 2003 private physician's opinion expressing 
certainty that diabetes was a relevant factor in a CVA.  This 
opinion offers a rationale that diabetes contributes to 
premature atherosclerosis and thereby increased risk for 
stroke.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(recognizing that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion").  The January 2005 VA neurologist's opinion states 
an identical conclusion.  Statements from other private 
treating physicians dated May and September of 2004 
substantiate that diabetes was a factor in the Veteran's 
cerebrovascular disease, if only stating that this was a 
medical probability.  Nonetheless, both of these physicians 
in June 2006 letters clarified their respective conclusions 
to state definitively that diabetes was one of the major 
contributing factors to the Veteran's stroke.  In these later 
pronouncements, the opining physicians also offered detailed 
explanations for ruling out the surgical removal of a 
meningioma as a cause of the Veteran's stroke, and leaving 
risk factors such as diabetes mellitus as the more likely 
cause of this condition.  Nor is the probative weight of said 
opinions diminished by the fact that hypertension, along with 
diabetes, was identified as a contributing factor to stroke.  
It remains that diabetes mellitus is clearly mentioned as a 
significant precipitating factor. 

The Board is aware that the entire body of medical opinion 
evidence is not completely favorable in this case; however, 
on the balance, there is still a clear basis to award service 
connection.  Of note is the September 2006 VA examiner's 
opinion that hypertensive cardiovascular disease with stroke 
was not caused by diabetes mellitus.  This one-sentence 
opinion is unaccompanied by a supporting rationale, and was 
offered without review of the claims file including recent 
clinical records.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000) (factors for assessing the probative value of a 
medical opinion include the medical expert's access to the 
claims file and the thoroughness and detail of the opinion).  
Thus, the Board concludes that this opinion is less 
persuasive and it should not be assigned substantial 
probative weight or be recognized as dispositive.  The 
remaining May 2008 VA examiner's conclusion was that an 
opinion could not be provided without resort to speculation.  
Such statement is not one from which any negative inference 
can be drawn, and simply indicates that the VA examiner did 
not believe he could offer an opinion based upon the facts 
before him.  As indicated, several other reviewing physicians 
have found to the contrary, that the case is one within the 
purview of which an opinion is medically feasible.  In 
summary, there are numerous favorable medical opinions, in 
comparison to the September 2006 VA examiner's unfavorable 
opinion.  At the very least, the competent evidence is in a 
state of relative equipoise as to whether a CVA is due to 
underlying diabetes mellitus.  Under these circumstances, any 
reasonable doubt present must be resolved in the Veteran's 
favor.  See 38 C.F.R. § 3.102.  Thus, applying VA's benefit-
of-the-doubt doctrine, the competent and probative evidence 
weighs in favor of awarding service connection on a secondary 
basis.

Accordingly, grant of the Veteran's claim for service 
connection for residuals of a CVA, as secondary to diabetes 
mellitus, is warranted.


ORDER

Service connection for residuals, CVA, with right-sided 
hemiparesis, right upper and lower extremity, as secondary to 
service-connected diabetes mellitus, type II, is granted.


REMAND

Further evidentiary development is warranted as to the claim 
for service connection for hypertension before issuance of a 
decision in this matter.

During the December 2009 hearing, the Veteran alluded to the 
fact that he presently is receiving disability benefits from 
the Social Security Administration (SSA), in part, due to 
diabetes mellitus, and complications of the same.  The SSA's 
administrative decision to award benefits, as well as the 
supporting medical records may have direct relevance to the 
adjudication of the claim now before VA.  Consequently, these 
records from the SSA must be obtained and associated with the 
claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (VA's duty to assist included obtaining SSA records 
where relevant to the VA claim on appeal).  See also Woods v. 
Gober, 14 Vet. App. 214 (2000).

Additional measures are required to obtain all relevant 
records of private medical treatment.  See 38 C.F.R. § 
3.159(c)(1).  The Veteran has alluded to having undergone 
continuing treatment by Drs. B. S. S. and G. M. L. up until 
the present.  While earlier medical records from these 
physicians are on file, more recent information since 2006 is 
not.  On remand, the VA should request that the Veteran sign 
authorizations to obtain these remaining treatment records.

The Board further finds that a VA medical examination is 
warranted to more conclusively resolve the etiology of the 
Veteran's hypertension. 

In a September 2005 VA examination primarily for evaluation 
of a claimed CVA, the VA examiner opined that high blood 
pressure was not aggravated by the Veteran's underlying 
diabetes, giving no rationale. 

A September 2006 VA diabetes mellitus examination contains an 
opinion that hypertensive cardiovascular disease with stroke, 
was not caused by the Veteran's diabetes mellitus.

A May 2008 VA examination provided the most detailed opinion 
yet, indicating that hypertension was not caused by or a 
result of, nor aggravated by diabetes.  The stated rationale 
was that essential hypertension generally was not caused by 
diabetes.  It was noted that hypertension was not diagnosed 
in service.  Also underlying this conclusion is information 
that hypertension possibly was first diagnosed in the 1980s, 
several years before diabetes.  (Parenthetically, other VA 
medical examinations have noted divergent dates of initial 
diagnosis, some of which place the diagnosis of diabetes and 
hypertension nearly simultaneous in the mid-1990s.)  The VA 
examiner further stated there was no aggravation of 
hypertension by diabetes identified either, given that the 
Veteran's blood pressure was now well controlled by a single 
anti-hypertensive drug.  
 
While this most recent examination report finally offers some 
stated rationale for its conclusion, there is nonetheless key 
underlying medical evidence not considered.  First and 
foremost is that clear onset dates for both diabetes mellitus 
and hypertension were not established.  This is directly 
relevant, given that a dispositive issue is whether the 
former condition preceded and caused the latter. 

Secondly, the Veteran by regulation is presumed to have had 
exposure to Agent Orange given his service in the Republic of 
Vietnam, and such cannot be ignored in determining the 
etiology of hypertension. 

Pertinent VA law and regulations provide that a veteran who 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.307(a) (6)(iii) (2009).  Those 
diseases that are listed at 38 C.F.R. § 3.309(e) (2009) shall 
be presumptively service connected if there are circumstances 
establishing herbicide agent exposure during active military 
service, even though there is no record of such disease 
during service.  However, the provisions for presumptive 
service connection do not preclude a claimant from 
establishing service connection with proof of actual direct 
causation, on the basis that his exposure to Agent Orange led 
to the development of the claimed disability after service.  
See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

At present, hypertension is not listed amongst those 
conditions that may be presumptively service-connected based 
on Agent Orange exposure.  This notwithstanding, the 
Institute of Medicine's Update 2006, published in 2007, 
reported that there was "limited or suggestive evidence of 
an association" between herbicide exposure and hypertension.  
See Veterans and Agent Orange: Update 2006 (2007).  The 
determination of whether the Veteran's hypertension is 
directly associated with service therefore must take into 
account Agent Orange exposure as a potential precipitating 
factor.  Therefore, the Board concludes that the Veteran 
should be afforded a VA examination to consider whether 
hypertension is directly related to service on this basis.  
Id. 

Consequently, another VA examination pertaining to claimed 
hypertension is in order.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (VA will provide a medical examination 
or obtain a medical opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide 
the claim).  The Veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
well result in a denial of his claim for service connection 
(as the claim will be based on the evidence of record).  38 
C.F.R. § 3.655 (2009).  

Prior to arranging for the Veteran to undergo further VA 
examination, VA should obtain and associate with the claims 
file all outstanding VA medical records.  In this regard, the 
claims file currently includes VA treatment records from the 
VA Fayetteville, North Carolina VA Medical Center (VAMC) 
through April 3, 2008.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, VA 
must obtain all outstanding pertinent VA medical records, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 as regards requests for records from Federal 
facilities.

Accordingly, this claim is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the Fayetteville VAMC since 
April 3, 2008.  All records and/or 
responses received should be associated 
with the claims file.

2.  Obtain copies of any SSA 
administrative decision(s) pertaining to 
the Veteran's claim for disability 
benefits, along with all medical records 
underlying such determination(s).  All 
records and/or responses received should 
be associated with the claims file.

3.  Send to the Veteran and his 
representative a letter requesting that 
he provide sufficient information, and if 
necessary, authorization to enable VA to 
obtain any additional evidence pertinent 
to the claim remaining on appeal that is 
not currently of record.  Specifically 
request that the Veteran identify private 
healthcare providers who have treated him 
for any of the claimed disabilities and 
ask him to provide authorization to 
enable VA to obtain all outstanding 
pertinent records, to include records 
from Drs. Bruce S. Solomon and G. Marcus 
Lowry.  The letter should also clearly 
explain to the Veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

4.  Assist the Veteran in obtaining any 
additional evidence identified following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's 
response has expired, arrange for him to 
undergo VA hypertension examination, at 
an appropriate VA medical facility, to 
ascertain whether his hypertension is 
secondarily related to (either due to or 
aggravated by) diabetes mellitus, 
preferably with a different physician 
than the one who conducted the May 2008 
VA examination.

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the examiner designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests deemed 
necessary and studies should be 
accomplished (with all findings made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  

Based on examination findings, medical 
principles, and historical records, 
including available service treatment 
records, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's 
hypertension (1) was incurred in or 
aggravated by service, to include 
presumed exposure to herbicides; (2) was 
manifested to a compensable degree within 
one year after the Veteran's discharge 
from service on June 16, 1971; or (3) is 
due to diabetes mellitus, type II.  In 
discussing secondary service connection 
(i.e., whether hypertension is due to 
diabetes), the examiner should consider 
both initial causation of hypertension by 
service-connected diabetes, and the 
possibility that hypertension has been 
permanently aggravated by service-
connected diabetes.  For purposes of this 
analysis, aggravation is defined as a 
permanent worsening of the nonservice-
connected disability beyond that due to 
the natural disease process.  If 
aggravation by service-connected diabetes 
has occurred, the examiner should 
estimate by how much. 

In providing the requested opinions, the 
VA examiner should review and discuss all 
of the prior VA examination reports that 
addressed the etiology of hypertension 
(dated in September 2005, September 2006 
and May 2008). The examiner, in 
addressing the question of secondary 
service connection, should also attempt 
to provide more definitive dates as to 
the onset of both hypertension and 
diabetes, particularly insofar as 
attempting to establish a causal chain of 
events on whether the latter may have 
caused the former. 

The examiner should set forth the 
complete rationale for any opinion 
expressed and conclusion reached in a 
printed report.  If any requested opinion 
cannot be given, the examiner should 
state the reason(s) why.

6.  If the Veteran fails to report to the 
scheduled examination, obtain and 
associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the Veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the VA 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's claim 
remaining on appeal under all theories of 
entitlement, to include direct, 
presumptive and secondary to diabetes 
mellitus, type II.  If the benefit sought 
on appeal is not granted, the Veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


 Department of Veterans Affairs


